DETAILED ACTION
This action is in response to the Response After Final Action filed 16 April 2021.
Proposed claims 2-9, 11-17, and 19-20 are original.
Proposed claims 1, 10, and 18 are currently amended.
Proposed claims 1-20 are being considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Proposed claims
The proposed claims are entered and references to “claims” hereinafter are with respect to the claims filed 16 April 2021 unless otherwise noted.
The amendment to claims 10 and 18 address the objections cited at page 2 of the Office Action filed 9 February 2021 [“Final Office Action” hereinafter]. Accordingly, the objections are withdrawn.
The phrase “an unfiltered” in claims 1, 10, and 18 includes mark-up indicating that the language has been amended; however, the phrase as it appears in the claim is unchanged from the claims filed 23 October 2020. Accordingly, claims 1, 10, and 18 are objected to as not in compliance with 37 CFR 1.121 (c). This is a minor deficiency which does not present issues precluding consideration and, other than the objection noted, the claims are considered as if this deficiency is not present.


Response to Arguments
Interview Summary
Examiner:
Applicant’s summary of the interview is acknowledged. The examiner’s interview summary can be found in the PTO-413 filed 21 April 2021.

Claim Rejections
35 U.S.C. §112
Applicant (P7:¶2):
… Applicant has amended claims 10 and 18 to add the words "each of” before "a plurality of reference quantities." Applicant submits that this language corrects the mismatch and the Examiner is thus respectfully requested to reconsider and withdraw the 35 U.S.C. §112 rejections of claims 10 and 18.
Examiner’s response:
Note that there was an objection to claims 10 and 18 (Final Office Action, pages 2-3) rather than a rejection under 35 USC §112. As noted hereinabove, this objection is withdrawn in view of the amendment.

35 U.S.C. §103
Examiner:
Applicant’s remarks at P7:¶3-P8:¶4 provide a summary of the rejections presented in the Final Office Action.

Applicant (P8:¶4):
According to the Examiner, Langston, which is cited in Lauss, teaches a magnitude of an unfiltered [reference quantity] and applying a low pass filter to the magnitude of the unfiltered [reference quantity] (Fig.3) and based on the fact that Langston states that protective elements for over-voltage and over-current were implemented for both AC and DC busses, the Examiner asserts that there must have been a comparison with a voltage threshold. As Applicant explained to the Examiner during the telephonic interviews, there are various issues with the Examiner's assertions that make the asserted combination untenable: 1. Lauss cites various references as 
Examiner’s response:
As an initial matter, the argument includes “notably missing from those citations is Langston, which is only cited as an example of a system for analyzing PHIL [power hardware-in-the-loop] systems for stability (not as a circuit to prevent or compensate for instability in the PHIL)”; however, the claims do not use the term circuit. The claims [generally, at a high-level] indicate that the “real time simulator” (RTS) is being used to perform analyses/manipulations of signals to detect oscillations and protect the device under test (DUT). In the interest of clarity, the examiner notes that the “circuit” appears to be a reference to the analyses/manipulations made by the RTS [see for example fig 2 and [0023] of the specification].
Regarding “which [Langston as cited by Lauss15] is only cited as an example of a system for analyzing PHIL systems for stability (not as a circuit to prevent or compensate for instability in the PHIL)”. The examiner respectfully submits that “a system for analyzing PHIL systems for stability” encompasses “a circuit to prevent or compensate for instability in the PHIL”. This is evident in the language itself, i.e. an analysis is reasonably expected in order to prevent or compensate for instability [otherwise how would one know that instability is present/imminent and similarly how would one know that the instability has been resolved/averted]. This is also demonstrated by the instant application itself, e.g. at [0021] – “detection of an instability resulting in oscillations of the reference quantities” and in the claims [e.g. from claim 1] – “method for detecting and compensating for instability in a power 
The argument asserts, in particular, that “Lauss cites various references as examples of circuits used for protecting against instability in a PHIL, however, notably missing from those citations is Langston”. The examiner respectfully disagrees. As noted at page 7 of the Final Office Action:
‘Lauss15 explicitly discloses … its use for analysis of stability (p410:§III.D:¶4: “This means that the theoretical methods, as described in the control literature [36-[45], for such kind of hybrid systems could be used to analyze PHIL systems for stability in the case of a linear HUT.” Note the Langston disclosure is reference [36] in the Lauss disclosure’
As discussed above, the stability of the PHIL system is related to the protection of the PHIL system from instability. Accordingly, one of ordinary skill in the art would understand that Lauss15’s citations regarding “analysis of stability” is applicable to analysis of stability for the purposes of protection from instability.
As also noted in the rejection, Lauss15 explicitly discloses a case summary for the system detailed in the Langston disclosure [Lauss15 at pp413-414, §IV.B]. This section (i.e. §IV.B) also supports the interpretation of stability analysis as part of protection of the PHIL system. For example at §IV.B:¶4, Lauss15 recites “The RTS is used as the primary means of control for the experimental setup, and it also serves a number of functional roles for the tests, including emulation of the PV array, emulation of the utility grid, and protection” [emphasis added] (“protection” is also shown as part of the RTS in fig 9 at page 413 of Lauss15).


Applicant (P8:¶4, continuing):
2. While Langston at page 4800 states that "Protective elements for over-voltage and overcurrent were implemented for both the AC and DC buses. The protection actions were configured such that, upon receipt of a trip signal from one of the protection elements, the DC VVS current reference was set to zero and the closed-loop voltage control for the AC side was disabled, reverting to open-loop control," Langston does not illustrate or describe what protective circuits were employed; 3. The portion of the circuit in Langston that the Examiner is citing to for the use of a magnitude of a reference signal being applied to a filter is actually part of the RTDS that needs protection as opposed to a circuit designed to protect the RTDS.
Examiner’s response:
The examiner respectfully submits that the invention as described in the specification is for protection of the DUT (as opposed to the RTDS) and the protection is implemented by the RTS via the analysis/manipulation of control signals, e.g. the “circuit” as depicted in fig 2 and discussed at [0023]. This is also reflected in the claims, e.g. claim 10 – “compute, in the RTS, … 
The examiner respectfully disagrees as regards “Langston does not illustrate describe what protective circuits were employed”. In particular, as noted in the Final Office Action [and by Applicant in Remarks], Langston discloses at 4800 “Protective elements for over-voltage and overcurrent were implemented for both the AC and DC buses. The protection actions were configured such that, upon receipt of a trip signal from one of the protection elements, the DC VVS current reference was set to zero and the closed-loop voltage control for the AC side was disabled, reverting to open-loop control” and fig 3 shows AC and DC busses [though not the triggers or comparators for determining over-voltage]. Note that this is congruous with the Lauss15 disclosure’s summary of Langston disclosure, see for example fig 9 showing the “protection” as part of the “DRTS”.

Applicant (P9:¶1-P10:¶3):
Claimed circuit not realized by the cited combination of references: As stated above, the combination of Lauss, Langston and Fletcher does not result in the claimed technology. The Lauss reference discloses, among other things, two types of circuits: 1. circuits that can be used to analyze PHIL systems for stability (such as Langston and references 36-45 cited in Lauss - See pg. 410 of Lauss) and 2. Circuits that can be used to protect the first types of circuits (such as 
The difference between these two circuits is further evidenced by the Background of the Technology in the present application which states:
Due to the closed-loop nature of PHIL simulations and the natural delays in the feedback loops, instability is often a problem, and can lead to damage and/or destruction of the equipment involved in the tests. Instabilities in these experiments are often manifested by oscillations in the reference signals that grow in magnitude until some protection system intervenes to stop the experiment.
However, the time before a conventional protection system intervenes can be on the order of hundreds of microseconds. Due to the high frequency of the oscillations, these types of instabilities may not be detected by traditional protection elements (e.g. overcurrent, over-voltage) in time to actually protect the DUT from damage. (Para. [0016] of present application).
The claims of the present application are directed to the latter types of protection circuits: See above language from claims 1, 10 and 18: "when oscillations are detected, applying a mitigating step to the DUT," "when oscillations are detected protecting the DUT," and "a protection module, stored in memory, that protects the DUT when oscillations are detected". The preambles of claims 1, 10 and 18 have been amended to further clarify that these claims are directed to systems and methods for compensating for oscillations in the circuits.

Since the proposed combination of references is not properly combinable as the Examiner proposes and even if combined does not result in the claimed technology, the Examiner is respectfully requested to reconsider and withdraw the rejection of claim 1 based on Lauss, in view of Langston and further in view of Fletcher.
Examiner’s response:
The examiner respectfully disagrees. The argument points to two types of circuits, i.e. “1. circuits that can be used to analyze PHIL systems for stability (such as Langston and references 36-45 cited in Lauss - See pg. 410 of Lauss) and 2. Circuits that can be used to protect the first types of circuits (such as references 25, 30, 33, 35, 45, 46, 47, 48, 50, 51 and 52 cited in Lauss. - See pgs. 410-411 of Lauss - notably the only common reference is reference 45)”. The argument asserts that “The claims of the present application are directed to the latter types of protection circuits”; however, as discussed above, the invention as claimed and described in the specification uses the [simulated] “circuit” within the RTS itself [as opposed to some separate 
For these reasons, the examiner respectfully disagrees with the assertion that the “combination would not result in a single circuit that included all of the above elements being 

Examiner:
Applicant’s remaining arguments ultimately rely on those discussed above.
Conclusion
The proposed claims are entered.
The previous objection to claims 10 and 18 are withdrawn.
Claims 1, 10, and 18 are objected to for not complying with 37 CFR 1.121(c).
The claims are rejected under the reasoning presented in the Office Action filed 9 February 2021.
Claims 1-20 is/are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached on Monday-Friday 6:30am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Omar Fernandez Rivas, can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
	
/R.S.B./Examiner, Art Unit 2128                  

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128